          Case 1:19-cv-00972-AJN Document 45 Filed 07/16/20 Page 1 of 1


                                                                                                   7/16/2020



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Steve Hesse, et al.,

                         Plaintiffs,
                                                                                   19-cv-972 (AJN)
                 –v–
                                                                                       ORDER
  Godiva Chocolatier, Inc., et al.,

                         Defendants.



ALISON J. NATHAN, District Judge:

       In light of the parties’ agreement that an initial pretrial conference is not necessary, Dkt.

No. 44, the conference presently scheduled for July 17, 2020 is hereby adjourned sine die.



       SO ORDERED.

Dated: July 16, 2020
       New York, New York


                                              __________________________________
                                                      ALISON J. NATHAN
                                                   United States District Judge
